Citation Nr: 1023181	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  08-27 051	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas

THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for a skin disorder, to 
include as due to inservice herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J Fussell

INTRODUCTION

The Veteran had active service from May 1965 to May 1969.  He 
was awarded two overseas bars, the Vietnam Service Medal, and 
the Vietnam Campaign Medal.  His military occupational 
specialty was a field artillery crewman.  He served in 
Vietnam from May 18, 1968, to May 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2007 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

The Veteran testified at an April 2009 videoconference before 
the undersigned Acting Veterans Law Judge.  A transcript of 
that hearing is on file.  

The issue of service connection for an acquired psychiatric 
disorder, to include PTSD, is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The preponderance of the evidence shows that the Veteran's 
skin disability was not present in service or until many 
years thereafter and is not related to service or to an 
incident of service origin, including his presumed Agent 
Orange exposure.


CONCLUSION OF LAW

A skin disorder, to include as due to exposure to Agent 
Orange, was not incurred in or aggravated by service, and 
service connection for a skin disorder may not be presumed 
based on the presumption for diseases presumptively due to 
inservice herbicide exposure.  38 U.S.C.A. §§ 1110, 1112, 
1116 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.309(a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) Veteran status; 2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Veteran was provided with pre-adjudication VCAA notice by 
letter, dated in August 2007 as to his claim for service 
connection for a skin disorder.  He was notified of the 
evidence needed to substantiate a claim of service 
connection, namely, evidence of an injury, disease, or event 
causing an injury or disease during service; evidence of 
current disability; and evidence of a relationship between 
the current disability and the injury, disease, or event 
causing an injury or disease during service.  He was also 
notified that VA would obtain service records, VA records, 
and records from other Federal agencies, and that he could 
submit private medical records or authorize VA to obtaining 
private medical records on his behalf.  He was also notified 
of the means by which disability ratings and effective dates 
were assigned, in accordance with Dingess v. Nicholson, 
19 Vet. App. 473 (2006). 

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra (38 
C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the five elements of a service 
connection claim), aff'd Hartman v. Nicholson, 483 F.3d 1311, 
2007 WL 1016989 (C.A. Fed. 2007).  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claim. 

The Veteran testified in support of his claims before the 
undersigned Acting Veterans Law Judge of the Board.  The RO 
has obtained the Veteran's service treatment records, service 
personnel records, and VA treatment records.  Private 
clinical records have also been obtained, as have records 
from the Social Security Administration.  

In this decision, the Board has found as a fact that there 
was no in-service injury or disease, including no chronic in-
service symptoms of skin disability.  Because there is no in-
service injury or disease to which competent medical opinion 
could relate a current disability, there is no reasonable 
possibility that a VA examination or opinion could aid in 
substantiating the current claim for service connection for a 
skin disorder.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA 
"is not required to provide assistance to a claimant . . . 
if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); 38 C.F.R. 
§ 3.159(d) (VA to discontinue assistance where there is "no 
reasonable possibility that further assistance would 
substantiate the claim").  

Here, there is no lay or medical evidence indicating a 
relationship between any skin disability and service.  As 
such, the Board finds that an examination is not necessary to 
adjudicate this claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 
C.F.R. § 3.159(d); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

As there is no indication that the Veteran was unaware of 
what was needed for claim substantiation nor any indication 
of the existence of additional evidence for claim 
substantiation, the Board concludes that there has been full 
VCAA compliance.  

Background

The Veteran's service personnel records show that he served 
in Vietnam from May 18, 1968, to May 1969.  

The service treatment records are negative for symptoms, 
signs, complaints, history or treatment of psychiatric or 
skin disability.  

In October 2007 the RO made a Formal Finding of the lack of 
information required to corroborate any stressor(s) 
associated with the claim for service connection for PTSD.  
It was found that the information available was insufficient 
to send the case to the U.S. Army and Joint Service Records 
Research Center (JSRRC) and insufficient to allow for a 
meaningful search of the Marine Corps or National Archives 
and Records Administration (NARA) records.  The efforts made 
to obtain the necessary information were described.  

Private clinical records from 1999 to 2005 reflect treatment 
for musculoskeletal complaints, particularly of the wrists 
and elbows.  Osteoarthritis, gout, and rheumatoid arthritis 
were suspected.  

The Veteran underwent an evaluation in conjunction with an 
Agent Orange registry in July 2005.  He reported that he had 
had athlete's feet, groin fungus or jungle rot while in 
Vietnam.  He was uncertain whether he had developed or was 
treated for any skin problem while in Vietnam.  Based on 
examination the diagnoses were that he did not have 
chloracne, tinea pedis, tinea corporis or seborrheic 
dermatitis.  

On VA general medical examination in February 2006 the 
Veteran reported applying skin lotion or baby oil to his dry 
skin.  He had onychomycosis of all nail of the toes of the 
left foot and the nails of the great toe, second and fifth 
toes of the right foot.  Also, his personal medical history 
included depression and pain management.  As to psychiatric 
symptoms, he had depression and sleep disturbance but he had 
normal affect, mood, and judgment.  He had no anxiety

On VA orthopedic examination in March 2006 the Veteran 
reported having had a fungal infection of the left great toe 
since an artillery shell fell on his foot during service in 
1968.  On examination he had a fungal infection beneath the 
left great toenail.  The diagnoses included left first 
toenail fungus infection.  

In May 2007 the Veteran reported that two service comrades 
that he had served with in Germany were later killed in 
Vietnam.  Information from the Internet pertaining to The 
Vietnam Veterans Memorial reflects that one of the two 
individuals was killed in Vietnam in 1967 and the other on 
May 10, 1968.  

VA outpatient treatment (VAOPT) records reflect that in March 
2007 the Veteran had dermatitis.  In June 2007, on a 
psychiatric evaluation, the Veteran reported having had 
suicidal ideation in the 1980s.  He denied past psychiatric 
or psychological treatment or hospitalizations.  He reported 
taking medication for mood management but a records review 
did not reveal that he had been given any active psychotropic 
medications, although he had been given medication, Trazodone 
and Amitryptiliine, to help him sleep but these had not been 
beneficial.  He reported having somatic problems, including 
skin problems.  On a mental status examination his mood was 
depressed, irritable, anxious, and nervous.  His treatment 
issues included were stress related to multiple chronic 
medical conditions.  The diagnostic impressions were a 
generalized anxiety disorder, and a depressive disorder, not 
otherwise specified.  PTSD was to be ruled out.  

At the April 2009 videoconference the Veteran testified that 
he had service in Vietnam for a year in the field and for the 
majority of that time at Firebase Bastogne.  Page 2 of the 
transcript.  He was in an artillery unit.  He lost two good 
friends that he had grown up with, in Vietnam.  On one 
occasion he had seen a Vietnamese town in flames.  His unit 
had been attacked, although this was after he had left 
Vietnam.  Once, after returning from a field mission, he had 
seen body bags on the side of a road.  Page 3.  The service 
representative stated that the Veteran had served in combat 
support capacity and had had experiences which very easily 
precipitate mental problems.  The Veteran testified that he 
had not been subjected to direct incoming enemy fire.  He had 
been in an artillery unit which was separated from direct 
combat.  Page 5.  He had not seen his two friends get killed.  
The service representative argued that the Veteran's 
stressors were having seen the body bags on the side of the 
road in Vietnam and the constant noise and confusion of being 
in support of various infantry units.  Page 6.  His family 
had noticed a change in his behavior and personality after he 
returned from Vietnam.  Page 7.  He would obtain statements 
to this effect for submission into the record.  The first 
time that he had noticed or experienced significant anxiety 
or depression was in about 1989 or the 1990s, about 20 years 
after his military service.  Page 8.  At that time he had 
difficulty being around others and controlling his temper.  
He avoided movies with war themes.  He had recurrent memories 
of experiences in Vietnam.  The Veteran's service 
representative stated that statements from those who knew the 
Veteran and had seen, shortly after service, changes in his 
behavior would be submitted and that initial RO consideration 
of these statements was waived.  Page 9.  The Veteran 
testified that he had had sessions of psychiatric group 
therapy for a total of 12 weeks and he thought that he had 
been told he had stress, anxiety or a sleep disorder.  Page 
10.  

Several statements from family members and friends of the 
Veteran were faxed to the RO in May 2009.  One person, L.A. 
stated that she had known the Veteran for many years and that 
within the last 8 years his personal and social life had 
deteriorated.  He was depressed and isolated.  He had 
difficulty thinking and concentrating.  

A family member stated that the Veteran was very depressed, 
seemed angry most of the time, and had mood swings and 
difficulty sleeping.  He stayed to himself most of the time 
and was very different from what he used to be prior to his 
military service.  The Veteran's sister wrote that after the 
Veteran's service in Vietnam he was angry, aggressive, and 
very paranoid.  He had nightmares and could not tolerate loud 
noises.  He did not like to talk about what happened in 
Vietnam.  Also, J.W. wrote that he had known the Veteran for 
over 45 years and they were in the Army at the same time.  
The Veteran's mood had changed a great deal over the past 6 
or 7 year.  It was known that the Veteran's physicians had 
stated that he was "very stressful."  The Veteran was 
almost always tense and he spoke about death a lot.  

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
(beginning in January 1962 and ending in May 1975) shall be 
presumed to have been exposed during such service to 
herbicide agents, including an herbicide commonly referred to 
as Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 
3.307, 3.309.

Whenever VA's Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between the exposure of humans to an herbicide agent 
and the occurrence of a disease in humans, the Secretary 
shall prescribe regulations providing that a presumption of 
service connection is warranted for that disease.  38 
U.S.C.A. § 1116(b)(1).

If a Veteran was exposed to an herbicide agent during active 
military service, the following diseases will be presumed to 
have been incurred in service if manifest to a compensable 
degree within specified periods, even if there is no record 
of such disease during service: chloracne or other acneform 
disease consistent with chloracne, Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides to include Agent 
Orange used in the Republic of Vietnam during the Vietnam era 
is not warranted for any condition for which the Secretary 
has not specifically determined a presumption of service 
connection is warranted. See Notice, 72 Fed. Reg. 32,395 
(2007). 

The availability of presumptive service connection for a 
disability based on exposure to herbicides does not preclude 
a Veteran from establishing service connection with proof of 
direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 
(2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

Skin disorder, To Include As Due to Herbicide Exposure

The Veteran's service personnel records document that he 
served in the Republic of Vietnam. His service treatment 
records are negative for a skin disorder. 

The medical evidence shows that the Veteran did not have any 
chronic skin disorder during service or until at least 2006, 
decades after his service discharge in 1969.  The only link 
or nexus between the skin disability, a fungal infection of 
his toenails first clinically shown in 2006 and dermatitis 
which is first shown in 2007, is the Veteran's only belief 
that it is due to inservice herbicide exposure in Vietnam.  

While the Board concedes the Veteran's inservice herbicide 
exposure, in considering evidence, medical and lay, first its 
competency and then its credibility must be considered.  As 
to competency, when the determinative issue involves either 
medical etiology or a medical diagnosis medical evidence is 
not always required; rather, lay evidence can be competent 
and sufficient to establish a diagnosis when (1) a layperson 
is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir. 2007).  This 
competency determination requires a two-step analysis with 
the first step being whether the disability stems from the 
type of injury for which lay evidence is competent. If so, 
the second step is to weigh that evidence against the other 
evidence of record-including the claimant has or has not 
provided any inservice record documenting inservice injury or 
disability.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

As to credibility of lay evidence, the absence of 
contemporaneous medical evidence may be weighed against the 
lay evidence but lay evidence may not be found to lack 
credibility solely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1372, 1337 (Fed.Cir. 2006).  See also 38 C.F.R. 
§ 3.159(a)(2) (defining competent lay evidence) and Layno v. 
Brown, 6 Vet. App. 465, 471 (1994).  In this case, however, 
although the Veteran reports in-service skin problems and 
currently is diagnosed as having skin conditions, continuity 
of symptomatology is not established.  

Similarly, the only competent medical evidence addressing the 
etiology of the current skin pathology establishes that the 
Veteran does not have chloracne. 

As to this, chloracne is listed as a skin disorder associated 
with inservice herbicide exposure in Vietnam, but no 
currently or past diagnosed skin disorder in this case is 
among the listed diseases associated with exposure to Agent 
Orange, for which service connection on a presumptive basis 
is warranted under 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).  

In sum, after a thorough review of the evidence, the 
preponderance of the evidence is against the Veteran's claim 
for service connection for a skin disorder. 


ORDER

Service connection for a skin disorder, to include as due to 
exposure to Agent Orange is denied. 


REMAND

According to 38 C.F.R. § 3.304(f), service connection for 
PTSD requires: (1) medical evidence diagnosing the condition 
in accordance with § 4.125(a) (i.e., DSM-IV); (2) a link, 
established by medical evidence, between current PTSD 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  

As to the third PTSD criterion, evidence of an in-service 
stressor, the evidence necessary to establish that the 
claimed stressor actually occurred varies depending on 
whether it can be determined that the Veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  If the evidence establishes that a Veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, then a 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f). 

Section 1154 requires that a Veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to Veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  Where a 
determination is made that a Veteran did not "engage in 
combat with the enemy," or the claimed stressor is not 
related to combat, a Veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In these 
situations, the record must contain service records or other 
corroborative evidence that substantiates or verifies his 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD after the fact 
does not suffice to verify the occurrence of the claimed in- 
service stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-
396 (1996); Cohen v. Brown, 10 Vet. App. 128, 142 (1997). 

The Veteran's DD Form 214 does not show that he was awarded 
any medals indicative of combat.  The Veteran's military 
occupational specialty (MOS) in service was a field artillery 
crewman.  As there is no objective evidence showing his 
actual participation in combat, the Board cannot conclude 
that the Veteran engaged in combat with the enemy for 
purposes of corroborating his claimed in-service stressors.  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Therefore, 
the law requires that his claimed stressors be independently 
corroborated by evidence other than his lay testimony or a 
possible diagnosis of PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  Advise the Veteran that he can also 
submit "buddy statements" containing 
verifiable information regarding the 
events claimed as "stressors" during his 
military service.  Advise the Veteran that 
this information is vitally necessary in 
order to obtain supportive evidence of the 
claimed stressful events he experienced; 
without which, his claim may be denied.  

2.  Obtain all VAOPT records of the 
Veteran's VA psychiatric or psychological 
group therapy (to which he testified).  
These should be associated with the claim 
file.

3.  The Veteran should be afforded a VA 
psychiatric examination to determine the 
nature and etiology of any and all 
psychiatric disabilities found to be 
present.  The claims folder and a separate 
copy of this remand should be made 
available to and reviewed by the examiner.  
All necessary tests should be conducted, 
and the examiner must rule in or exclude a 
diagnosis of PTSD.  

The examination report should contain a 
detailed account of all manifestations of 
any psychiatric disability found to be 
present.  The examiner should provide a 
complete rationale for any opinions 
provided.  

If the examiner finds that the Veteran has 
PTSD, the examiner should indicate the 
verified stressor(s) underlying that 
diagnosis.  

As to any other psychiatric disability 
that the Veteran has, the examiner 
shoulder render an opinion as to whether 
such disorder had its onset during service 
or is otherwise related to the Veteran's 
military service.  In doing so, the 
examiner must acknowledge and discuss the 
Veteran's competent and credible testimony 
regarding the continuity of his 
psychiatric symptoms since service, as 
well as the lay statements submitted on 
his behalf in May 2009.

The report of the psychiatric examination 
should be associated with the Veteran's 
claims folder. 

3.  After completion of the foregoing and 
after undertaking any further development 
deemed warranted by the record, the RO 
must readjudicate the Veteran's claim on 
the merits.  If the determination remains 
adverse to the Veteran, then he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
should be afforded a reasonable period of 
time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


